  Case: 7:20-cv-00035-GFVT Doc #: 9 Filed: 04/30/20 Page: 1 of 2 - Page ID#: 40




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        PIKEVILLE

 JOSE CRISTOBAL CARDONA,                           )
                                                   )
           Petitioner,                             )    Civil Action No. 7:20-cv-00035-GFVT
                                                   )
 v.                                                )
                                                   )
 HECTOR JOYNER, Warden,                            )                 JUDGMENT
                                                   )
           Respondent.                             )
                                                   )
                                        *** *** *** ***

       In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED and ADJUDGED as

follows:

       1.        The petition filed by Petitioner Jose Cristobal Cardona pursuant to 28 U.S.C. §

                 2241 [R. 1] is DENIED.

       2.        Judgment is entered in favor of Respondent with respect to the issues raised in

                 this proceeding.

       3.        This action is DISMISSED and STRICKEN from the docket.

       4.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

                 delay.

       This 30th day of April, 2020.
Case: 7:20-cv-00035-GFVT Doc #: 9 Filed: 04/30/20 Page: 2 of 2 - Page ID#: 41




                                     -2-
